DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-26, 29-30, 32-34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the following limitations:
“at a temperature of less than 300oC” as required in the instant claim 19.  As disclosed the instant specification, the reaction may take place in the reaction zone at a temperature “as low as 20oC” or “at a temperature that is equal to or greater than 80oC and less than 300oC” or “at a temperature of 300oC or more” (note page 6, lines 13-15 and 21); however, the claimed range of “less than 300oC” would include values, such as 0oC or 10oC, that are outside the ranges and/or values disclosed in the instant specification.
“is not consumed by the reaction” as required in the instant claim 19, the mere absence of a positive recitation is not basis for an exclusion (note MPEP 2175.05(i)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26,29-30,32-34, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the instant claim 19, the claim is indefinite for the following reasons:
in the preamble, the claimed method is to produce “pellets consisting of a solid fluorinated neodymium compound”; however, the “reacting” step produces “pellets comprising of the solid fluorinated neodymium compound”, it is unclear if the pellets “consists” or “comprises” of the solid fluorinated neodymium compound.  
It is unclear if “a solid compound of neodymium” means a neodymium compound in a solid state or the solid compound is elemental neodymium.
It is unclear if the “exogenous water” or the “water of reaction” is not consumed by the reaction.  It is unclear if the term “consumed” requires “completely used up” or just “partially used up”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19-24, 29-30, 32-33, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al (2017/0120184), optionally further in view of Kanno et al (2005/0089461).
Friedrich ‘184 discloses a method for cleaning a waste gas from a metal reduction process, comprising:
adsorbing gaseous perfluorocarbons in the waste gas by an adsorption device;
forming hydrogen fluoride by decomposing the perfluorocarbons obtained from said adsorbing;
converting the hydrogen fluoride, using an oxide of a metal to be reduced, to a metal fluoride of the metal to be reduced; and
feeding the metal fluoride formed by said converting to the metal reduction process (note claim 10).
Friedrich ‘184 discloses that powdered neodymium oxide is converted by the gaseous HF to neodymium fluoride and water (note paragraph [0019]).  The neodymium oxide and the neodymium fluoride are considered as the claimed “solid compound of neodymium” and pellets comprising a solid fluorinated neodymium compound”, respective. 
Friedrich ‘184 further discloses that the decomposition of the perfluorocarbons preferably takes place in the form of a thermal decomposition.  The thermal decomposition then leads, due to the presence of water vapor in the flame, to the formation of hydrofluoric acid (HF) (note paragraph [0022]).  Since the HF is formed in the presence of water vapor, the HF would naturally contain some water vapor.
Optionally, Kanno ‘461 can be applied to teach a process for the decomposition of fluorine compounds (note title).  In Example 2, a mixed gas of CF4 and CHF3 was decomposed in the presence of a decomposition catalyst.  In the gas to be processed, CF4 concentration was 0.25 vol%, CHF3 concentration was 0.25 vol%, the O2 concentration was 2.5 vol% and the water vapor concentration was 25 vol%.  The reaction temperature was 700oC.  The process as disclosed in Example 2 is a “thermal decomposition” process because it is carried out at high temperature.  The use of high vol% of water vapor, as compared to the vol% of CF4 and CHF3, fairly suggests that the water vapor was used in excess and at least some water would remain in the product gas after the decomposition process, along with the HF.
For the reaction temperature and pressure required in the instant claims 1 and 29-30, Friedrich ‘184 does not specifically disclose the temperature and pressure for the step of converting powdered neodymium oxide by HF to neodymium fluoride and water; however, it would have been obvious to one skilled in the art to select a suitable temperature and pressure for the converting step through routine experimentation.  Since Friedrich ‘184 does not disclose any heating or cooling for the converting step, one skilled in the art would have reasonably expect that such step could be carried out at room temperature.  It would have been obvious to one skilled in the art to avoid condensation of the water vapor and HF because it would form liquid HF which is corrosive.
For the instant claims 20-21, HF reacts with neodymium oxide to form neodymium fluoride, the neodymium oxide is considered as the claimed “solid compound of a rare earth metal” and the neodymium fluoride as the claimed “fluorinated rare earth metal compound in solid form”.  This reaction may not go to completion and it could produce a fluorine-containing precursor of a rare earth metal fluoride.
For the instant claim 37, the step of adding HF to react with the rare earth compound is not seen as a patentable difference as long as there is sufficient amount of HF to react with the rare earth compound.  

The difference is Friedrich ‘184 does not disclose adding gaseous anhydrous hydrofluoric acid and exogenous water separately into the reaction zone.
As stated above, in Friedrich ‘184, the HF and the exogenous water vapor are added as a mixture, instead of adding them separately as required in the instant claim 19.   Selection of any order of mixing ingredients is prima facie obvious, note In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (see MPEP 2144.04(IV)(C)). 

Claim(s) 25-26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich ‘184 as applied to claim 19-24,29-30, 32-33, 37 above, and further in view of Otsuka et al (2003/0139639).
The difference not yet discussed is Friedrich ‘184 does not disclose the use of neodymium carbonate to form neodymium fluoride by reacting with HF.
Otsuka ‘639 discloses a decomposition treating method for fluorocarbons which comprises decomposing a fluorocarbon by bringing a fluorocarbon-containing gas into contact under heating with a decomposition treating agent which comprises aluminum oxide and a lanthanoid oxide as effective ingredients (note claim 19).
Examples of lanthanoid oxides include lanthanum oxide, cerium oxide, praseodymium oxide, neodymium oxide, promethium oxide, samarium oxide, europium oxide, gadolinium oxide, terbium oxide, dysprosium oxide, holmium oxide, erbium oxide, thulium oxide, yttrium oxide and lutetium oxide (note paragraph [0028]).
Otsuka ‘639 discloses that examples of the lanthanoid compounds other than the above mentioned lanthanoid oxides include hydroxides, carbonates, sulfate, nitrates and organic acid salts each of lanthanoid.  Of these, hydroxides, carbonates and nitrates are preferable in terms of ease of conversion into oxides, of which hydroxides and carbonates are particularly preferable in terms of non-exhaust of a harmful gas.  Examples of the lanthanoid hydroxides include lanthanum hydroxide (including monohydrate), cerium hydroxide (including pentahydrate, octahydrate and nonahydrate), praseodymium hydroxide (including octahydrate), neodymium hydroxide (including octahydrate) and samarium hydroxide.  Examples of the lanthanoid carbonates include lanthanum carbonate, cerium carbonate, praseodymium carbonate, neodymium carbonate and samarium carbonate (note paragraph [0029]).   This fairly suggests that a hydrated lanthanoid compound could be used.  Otsuka fairly discloses that lanthanoid oxides and carbonates can be used to react with HF to form lanthanoid fluoride (note Formula 11)
Otsuka ‘639 discloses that in the case of decompositionally treating C2F6 by using the decompositionally treating agents composed of aluminum oxide, lanthanoid oxide and calcium oxide in the coexistence of steam, it is presumed that the reactions take place according to the following formulae 7 to 12 (note paragraph [0057]).

    PNG
    media_image1.png
    166
    503
    media_image1.png
    Greyscale

For the instant claim 25, since Otsuka ‘639 fairly discloses that neodymium carbonate can be used instead of an oxide (note paragraph [0029]), it would have been to one skilled in the art to reasonably expect that neodymium carbonate would react with HF to form neodymium fluoride, similar to the Formula 11.
For the instant claims 26, since Otsuka ‘639 discloses that hydrate can be used (for hydroxide) and the presence of water is desirable, it would have been obvious to one skilled in the art to use neodymium carbonate hydrate as the lanthanoid compound.
For the instant claim 34, it would have been obvious to one skilled in the art to use any suitable gas as a carrier gas for the HF, especially any gas that was produced and could be recycled within the process itself.
It would have been obvious to one of ordinary skill in the art to use neodymium carbonate, as suggest by Otsuka ‘639, in the process of Friedrich ‘184 because neodymium carbonate and neodymium oxide are analogous compounds that could be used to react with HF to form neodymium fluoride.

Applicant’s arguments with respect to claim(s) 19-26, 29-30, 32-34, 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        August 13, 2022